Citation Nr: 1140391	
Decision Date: 10/31/11    Archive Date: 11/07/11

DOCKET NO.  10-13 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUE

Entitlement to service connection for orthostatic proteinuria, claimed as kidney disease.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The Veteran served on active duty from September 18, 1959 to November 19, 1959.

This matter comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from a June 2009 rating decision of the VA Regional Office (RO) in Fort Harrison, Montana, that among other things, denied service connection for orthostatic proteinuria, claimed as kidney disease.

The Veteran was afforded a hearing in June 2010 before the undersigned Veterans Law Judge sitting at Fort Harrison, Montana.  The transcript is of record.

The case was remanded for further development in May 2011.

In the substantive appeal received in May 2011, the Veteran appears to claim "mental anguish" related to service or the finding of orthostatic proteinuria therein.  This matter is referred to the RO for appropriate consideration. 


FINDINGS OF FACT

1.  Orthostatic proteinuria is not a disease or disability within the applicable law and regulations.

2.  The Veteran does not have a disease or disability manifested by orthostatic proteinuria. 


CONCLUSION OF LAW

Orthostatic proteinuria, claimed as kidney disease, was not incurred in or aggravated by service. 38 U.S.C.A. §§ 1131, 5103, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303. (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that he has orthostatic proteinuria of service onset for which service connection and compensation are warranted.  He presented testimony on personal hearing in May 2011 to the effect that he passed his physical examination upon entry into the Air Force, and was not unfairly discharged for orthostatic proteinuria.  He also stated that he had never had any trouble urinating, aches or pains, and that as far as he knew, had never had any problem with his kidneys. 

Preliminary Considerations - Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The notice requirements of the VCAA apply to all elements of a service- connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Here, the VCAA duty to notify was satisfied prior to the initial unfavorable decision on the claim in a letter sent to the appellant in April 2009 that fully addressed the required notice elements.  The Board thus finds that adequate notice has been provided as the appellant was informed of what evidence is necessary to substantiate and establish service connection for the claim.  Notice regarding the effective date elements of the claim was also sent to the Veteran at that time.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  For these reasons, the Board may proceed to decide the appeal.

The Board finds that all necessary development has been accomplished and that appellate review may proceed without prejudice to the appellant. See Bernard v. Brown, 4 Vet. App. 384 (1993).  Extensive VA clinical records have been received and associated with the claims folder.  Clinical authority submitted in support of the claim has been reviewed.  The Veteran presented testimony on a hearing at the RO in June 2010.  Following the hearing, the case was remanded for further development in May 2010.  These actions of the Board Law Judge comply with 38 C.F.R. § 3.103 (2011) and satisfy due process considerations.  Pursuant to the remand, the appellant was afforded a VA examination in May 2011, to include a clinical opinion.  The examination is determined to be adequate for adjudication purposes.  The appellant's statements in the record and the whole of the evidence have been carefully considered.  The Board points out that although service treatment records are not available, the absence of current disability in this case makes the lack of such a moot point.

The record does not otherwise indicate any additional evidence that is necessary for a fair adjudication of the claim that has not been obtained.  The Board is satisfied that VA has complied with the duty-to-assist-requirements of the VCAA and the implementing regulations.  For the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to a final decision in this appeal.  No further notice or assistance to the appellant is required to fulfill VA's duty to assist in the development of the claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The issue of entitlement to service connection for orthostatic proteinuria is ready to be considered on the merits.

Law and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during active military service. 38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp 2011); 38 C.F.R. § 3.303 (2011).  To establish service connection, there must be evidence of a relationship between a current disability and active service. See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992), citing Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service or aggravated by service. 38 C.F.R. §§ 3.303, 3.306 (2011).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may legitimately be questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim. 38 C.F.R. § 3.303 (2011).

Factual Background

The Veteran's service treatment records are unavailable and are presumed to be fire-related.  An RO formal finding of unavailability of such records dated in June 2009 is of record.  However, the evidence contains an undated service document received in July 1992 indicating that the appellant was honorably discharged effective November 19, 1959 by reason of physical disability that existed prior to entry into service, without entitlement to disability severance pay.

A May 1979 letter from Wilford Hall U.S. Air Force Medical Center at Lackland Air Force Base [not specifically addressed to the Veteran] is of record indicating that in 1959, 1964 and 1969 the recipient had participated in a study of orthostatic proteinuria, and that they were preparing to enter the final phase of the study which was the 20-year follow-up.  The addressee was advised that blood and urine tests would be taken and that if abnormalities of kidney function were found, the option of further testing would be discussed.  

In correspondence from the Veteran dated in June 1992, he indicated that he was medically discharged from service for orthostatic proteinuria and that he had completed a 20-year follow-up.  

Received from the Veteran in April 2009 was clinical authority pertaining to the results of a 10-year follow-up for orthostatic proteinuria.  The lead paragraph in the paper noted that "Follow-up evaluation was carried out on 43 of 64 young men ["initiated 10 years ago when 64 young men with this disorder were first evaluated at the Wilford Hall USAF Medical Center, Lackland Air Force Base, Tex."] in whom a diagnosis of 'fixed' orthostatic proteinuria had been established 10 years earlier.  Forty-nine percent of the patients still had some type of clinical proteinura.  Clinical or laboratory evidence of progressive renal disease was not found in a single patient.  The 10-year prognosis of patients with this disorder is excellent, although the long-term outlook of these patients with continuing proteinura must still be regarded with some reservation."

Extensive VA outpatient records dated between 2004 and 2010 do not refer to orthostatic proteinuria or any kidney problems.

Pursuant to the Board's May 2011 remand, the Veteran was afforded a VA examination in May 2011.  The examiner indicated that the claims folder was reviewed.  A battery of clinical laboratory studies was conducted.  The examiner stated that orthostatic proteinuria was characterized by an increase in protein excretion in the upright position, but normal protein excretion when supine.  It was noted that the condition was not due to injury nor was it considered a disease.  It was depicted as a benign and transient condition, but might in some cases be accompanied by underlying parenchymal renal disease.  It was reported that a benign condition with renal function remained normal after as long as 50 years of follow-up, and that the increase in protein excretion resolved spontaneously in most patients.

In the Veteran's specific case, the examiner found that he did not have any symptoms, and that there were no diagnostic findings.  It was reported that none of the appellant's VA clinical entries dating back to 2004 noted a kidney or renal condition, and that he had no diagnostic evidence of protein in his urine.  The examiner stated that he had no symptoms, treatment, or disability related to orthostatic proteinuria.  An assessment of no clinical or diagnostic evidence of orthostatic proteinuria or real disease was rendered.  

Legal Analysis

The Board has carefully reviewed the evidence but finds that service connection for orthostatic proteinuria is not warranted, nor is it demonstrated that a kidney or any other condition has manifested as a result thereof.  An available military document, supplemented by subsequent correspondence in 1979 and 1992 tend to indicate that the Veteran was discharged from active duty after two months for a laboratory finding of orthostatic proteinuria, existing prior to service, for which he subsequently underwent a long-term military study.  

Extensive VA outpatient clinical records dating from 2004 do not confirm orthostatic proteinuria or any condition or diagnosis related thereof.  No complaint or reference to kidney disease is recorded in any clinical data of record.  During a hearing in June 2010, the Veteran denied a kidney problem and admitted that he had no symptoms related to orthostatic proteinuria.  Moreover, when evaluated by VA in May 2011, the examiner unequivocally stated that the appellant had no diagnostic evidence of protein in his urine, and that clinical evidence dating back to 2004 did not reflect a kidney or renal condition.  Such findings comport with the clinical authority submitted by the Veteran pertaining to the long-term study of orthostatic proteinuria indicating the lack of findings of renal disease associated the finding.  

The Board points out that a key element in establishing service connection is to show that the Veteran currently has a diagnosis or symptoms of the disability for which service connection is sought. See 38 U.S.C.A. §§ 1110, 1131 and 38 C.F.R. 3.303.  In this case, there is no clinical evidence of orthostatic proteinuria, a kidney disorder, or any other condition manifested by orthostatic proteinuria in accordance with applicable law.  Since regulations require medical evidence diagnosing a claimed condition, the Veteran's self-assessment is not competent. See 38 C.F.R. § 3.304 (2001).

Lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support the presence of disability even where not corroborated by contemporaneous medical evidence).  However, in the absence of objective findings of pathology or a diagnosis, whether the appellant has orthostatic proteinuria or a disease or injury manifested by such requires specialized training for a determination and is not susceptible of lay opinion.  The Veteran's statements alone cannot be accepted as competent medical evidence.  A clinical professional has the greater skill.  

In this instance, the Board concludes that there is no current reliable and/or probative evidence indicating that the Veteran currently has orthostatic proteinuria or any condition manifested thereby, including a kidney problem.  Orthostatic proteinuria has been characterized as a benign clinical laboratory finding and is therefor not a disease or disability within the applicable law and regulations providing for service connection.  The Board would also point out that since the Veteran does not have orthostatic proteinuria and has no disease or disability related thereto, there is no need to discuss whether a preexisting condition was aggravated by service.  

The existence of a current disability is the cornerstone of a claim for VA disability benefits. See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  Therefore, in the absence of a diagnosis of current disability, there can be no valid claim. See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Likewise, the Federal Circuit has noted that in order for a veteran to qualify for entitlement to compensation under those statutes, he must prove existence of a disability, and one that has resulted from a disease or injury that occurred in the line of duty. See Sanchez- Benitez v. Principi, 259 F.3d 1356.  Under the circumstances, the Veteran has not met the regulatory requirements to establish service connection for orthostatic proteinuria or any other condition occasioned thereby, and service connection must be denied.  The preponderance of the evidence is against the claim. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49.

Lastly, the Board notes that the Veteran's discharge was for orthostatic proteinuria that pre-existed service.  However, we conclude that the presumption of soundness is not applicable in this case.  Here, there is no proof that orthostatic proteinuria results in disability or is due to disease.  The guidance established in Terry v. Principi, 340 F.3d 1378 (Fed. Cir. 2003) is applicable even if not dealing with a constitutional and developmental defect.  As noted in Winn v. Brown, 8 Vet. App. 510 (1996), when section 1110 and 1111 are read together, the term defect in section 1111 necessarily means a defect that amounts to or a cause from disease or injury. Id.  Since his finding is not a disease, the presumption of soundness is not applicable.


ORDER

Service connection for orthostatic proteinuria, claimed as kidney disease, is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


